This is Non-Final office action serial number 16/842,419.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7,10-13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelsch et al. (Kelsch) 11,178,983. The applicant is reminded that the wearable device, tabletop, display table /surface, and/or charger are not positively claimed therefore the prior art only need to be capable of performing the functions related to the wearable device, tabletop, display table /surface, and/or charger.
In regards to claim 1, Kelsch discloses a security apparatus adapted to selectively secure a wearable device to a tabletop of a display table or to another display surface, the security apparatus comprising: a neck (38 and 40) including first (38) and second neck portions (40) configured to be selectively attached to and detached from one another; a support shelf (see figure below) including first and second shelf portions, the first shelf portion fixedly attached to an upper end of the first neck portion, and the second shelf portion fixedly attached to an upper end of the second neck portion; and a brace (18 or 20) including first (18) and second brace elements (20), the first brace element configured to be selectively attached to the first shelf portion while the first and second neck portions are detached from one another, and the second brace element configured to be selectively attached to the second shelf portion while the first and second neck portions are detached from one another; the brace configured to encase at least a portion of a housing of a wearable device to thereby secure the wearable device to the support shelf, while the first and second brace elements are attached to the first and second shelf portions, respectively, and the first and second neck portions of the neck are attached to one another.  
In regards to claim 2, Kelsch discloses the apparatus of claim 1, wherein: after the first and second brace elements (18 and 20) of the brace have been attached to the first and second shelf portions of the support shelf, and the first and second neck portions have been attached to one another while at least a portion of a housing of a wearable device is encased within the brace, the housing of the wearable device cannot be removed from the brace so long as the first and second neck portion continue to be attached to another.  
In regards 5, Kelsch discloses the apparatus of claim 1, wherein: the brace is also configured to encase at least a portion of a charger that is adjacent to an underside of the wearable device, thereby enabling the charger to be used to charge the wearable device while the wearable device is secured to a tabletop of a display table or to another display surface by the security apparatus.  
In regards to claim 6, Kelsch discloses the apparatus of claim 1, wherein:Attorney Docket No.: ONQS-01011 USO 1011-app-25-each of the first (18) and second brace elements (20) includes a respective side opening that allows straps extending from opposing sides of a housing of a wearable device to extend through the side openings while the first and second brace elements encase at least a portion of the housing of the wearable device.  
In regards to claim 7, Kelsch discloses the apparatus of claim 6, wherein: at least one of the first and second brace elements of the brace also include one or more button openings that allow one or more buttons on a housing of a wearable device to be accessed by a person while at least a portion of the housing of the wearable device is encased by the brace.  
In regards to claim 10, Kelsch discloses the apparatus of claim 1, wherein: the neck holds the support shelf, and any wearable device whose housing is at least partially encased by the brace that is attached to the support shelf, at a distance above a tabletop of a display table or other display surface.  
 	In regards to claim 11, Kelsch discloses a security apparatus adapted to selectively secure a wearable device to a tabletop of a display table or to another display surface, the security apparatus comprising: a neck (38/40); a support shelf (see figure below) attached to an upper end of the neck; and a brace including first and second brace elements (18 and 20) that are selectively attachable to the support shelf and are configured to encase at least a portion of a housing of a wearable device and secure the wearable device to the support shelf; wherein the neck holds the support shelf, and any wearable device whose housing is at least partially encased by the brace that is attached to the support shelf, at a distance above a tabletop of a display table or other display surface.  
In regards to claim 12, Kelsch discloses the apparatus of claim 11, wherein: the neck includes first and second neck portions (38 and 40) configured to be selectively attached to and detached from one another; the support shelf includes first and second shelf portions (see figure below), the first shelf portion fixedly attached to an upper end of the first neck portion, and the second shelf portion fixedly attached to an upper end of the second neck portion; the first brace element is configured to be selectively attached to the first shelf portion while the first and second neck portions are detached from one another; and the second brace element is configured to be selectively attached to the second shelf portion while the first and second neck portions are detached from one another.  
In regards to claim 13, Kelsch discloses the apparatus of claim 12, wherein: after the first and second brace elements of the brace have been attached to the first and second shelf portions of the support shelf, and the first and second neck portions have been attached to one another while at least a portion of a housing of a wearable device (12) is encased within the brace, the housing of the wearable device cannot be removed from the brace so long as the first and second neck portion continue to be attached to another.  
In regards to claim 17, Kelsch discloses the apparatus of claim 11, wherein: the brace is also configured to encase at least a portion of a charger that is adjacent to the wearable device, thereby enabling the charger to be used to charge the wearable device while the wearable device is secured to a tabletop of a display table or to another display surface by the security apparatus.  
In regards to claim 18, Kelsch discloses a security apparatus adapted to selectively secure a wearable device to a tabletop of a display table or to another display surface, the security apparatus comprising: first and second neck portions (38/40) configured to be selectively attached to and detached from one another; Attorney Docket No.: ONQS-01011 USO1011-app-28-first and second shelf portions, the first shelf portion (see figure below) fixedly attached to an upper end of the first neck portion, and the second shelf portion (see figure below) fixedly attached to an upper end of the second neck portion; and first and second brace elements, the first brace element configured to be selectively attached to the first shelf portion while the first and second neck portions are detached from one another, and the second brace element configured to be selectively attached to the second shelf portion while the first and second neck portions are detached from one another; the first and second brace elements (18 and 20)  configured to encase at least a portion of a housing of a wearable device (12) to thereby secure the wearable device to the first and second shelf portion, while the first and second brace elements are attached to the first and second shelf portions, respectively, and the first and second neck portions are attached to one another.  
[AltContent: textbox (1st neck portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (second shelf portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (first shelf portion)]
    PNG
    media_image1.png
    308
    577
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (2nd brace element
wearable device
1st brace element )][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (brace )]
    PNG
    media_image2.png
    587
    481
    media_image2.png
    Greyscale

Claim(s) 11 and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated anticipated by Gulick, Jr. et al. (Gulick)  2020/0271266.  
In regards to claim 11, Gulick discloses a security apparatus adapted to selectively secure a wearable device to a tabletop of a display table or to another display surface, the security apparatus comprising: a neck (14); a support shelf (12) attached to an upper end of the neck; and a brace (60 and 40) including first and second brace elements that are selectively attachable to the support shelf and are configured to encase at least a portion of a housing of a wearable device (82) and secure the wearable device to the support shelf; wherein the neck holds the support shelf, and any wearable device whose housing is at least partially encased by the brace that is attached to the support shelf, at a distance above a tabletop of a display table or other display surface.  

Allowable Subject Matter
Claims 3, 4, 6-9, 14-16, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional security apparatuses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631